Citation Nr: 0816870	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from October 1963 to August 
1967, appealed the decision to the BVA and the case was 
forwarded to the Board for appellate review.


FINDING OF FACT

Left ear hearing loss was not manifested during service or 
within one year following separation from service and is not 
shown to be causally or etiologically related to service. 


CONCLUSION OF LAW

Left ear hearing loss due was not incurred in or aggravated 
by active service, nor may a left ear hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1154, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.104, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2005.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and the 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that he has a loss of 
hearing in his left ear and that this loss is related to his 
naval service.  More specifically, he believes that the loss 
of hearing was caused by his exposure to loud noises while 
working as a gunner's mate between 1964 and 1967.  The 
veteran states that he started losing his hearing in his left 
ear during service and that the condition has worsened since 
his discharge.  Therefore, the veteran believes he is 
entitled to service connection for the loss of hearing.

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough.  There 
must be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for sensorineural hearing loss, as an organic 
disease of the nervous system, on a presumptive basis, if it 
appeared to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Generally, to prove service connection, the 
record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that the veteran does have a 
left ear hearing loss that satisfies the requirements of 
38 C.F.R. § 3.385.  In this regard, the January 2006 VA 
examination showed that the veteran had auditory thresholds 
in three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
that were 40 decibels or greater, as well auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz that were 26 decibels or greater and speech 
recognition scores using the Maryland CNC Test that were less 
than 94 percent.  In addition, for purposes of this decision 
the Board will assume that the veteran was exposed to loud 
noise during service.  The remaining question, therefore, is 
whether there is medical evidence of a nexus or a 
relationship between the left ear hearing loss and the 
service noise exposure.  In this regard, the Board finds that 
there is evidence both supporting and opposing the veteran's 
claim.

The evidence supporting the veteran's claim consists of 
statements from the veteran and records from the office of 
Presley M. Mock, M.D.  In an August 2005 statement in support 
of his claim, the veteran asserted that he started to notice 
a gradual loss of hearing during his last year and a half of 
service, approximately during 1966 and 1967, and the 
condition worsened after he left service.  In his November 
2005 letter, Dr. Mock reported that the veteran's audio tests 
found significant noise induced hearing loss in the left ear 
with a speech threshold of 50 decibels and 8 percent 
discrimination.  The letter states that the hearing loss in 
the left ear was predominantly consistent with noise exposure 
hearing loss consistent with the veteran's military noise 
exposure history.

The evidence opposing the veteran's claim consists of records 
of three medical examinations.  First, in the August 1967 
report of the veteran's discharge medical examination, which 
record that the veteran's whispered and spoken voice testing 
was 15/15 in both ears.  Hearing loss was not diagnosed at 
that time.  Moreover, a March 1972 Naval Reserves enlistment 
examination, taken five years after the veteran's discharge 
from service, again showed the veteran's whispered and spoken 
voice testing was 15/15 in both ears.  Again, no hearing loss 
was diagnosed at that time.  In addition, in the Report of 
Medical History portion of that examination the veteran 
denied having hearing loss.  Finally, a January 2006 VA 
examination stated that the veteran suffered from 
predominantly left side high frequency sensorineural hearing 
loss.  However, having examined the veteran's entire record, 
the physician concluded that the loss of hearing probably 
resulted from a cause after service because acoustic trauma 
from exposure to loud noises results in hearing loss at the 
time of exposure and not years later.  Because the medical 
records from 1963 through 1972 indicated no loss of hearing 
during or even five years after service, the physician stated 
that, in his opinion, the hearing disorder was not service 
related.

Based on this record, the Board finds that the evidence is 
against the veteran's claim for service connection for a loss 
of hearing in his left ear.  The Board is responsible for 
assessing the evidence presented for credibility and weight.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  
Although the veteran believes that his disorder is related to 
the noise he was exposed to in service, the Board finds that 
the preponderance of the evidence weighs against the 
existence of any nexus between the current disorder and any 
in-service injury.  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

First, based on the evidence in the record, the Board finds 
that no left ear hearing loss was manifested during service 
or within one year of the veteran's discharge from service.  
In his claim, the veteran states that he noticed a loss of 
hearing in his left ear due to exposure to loud noise while 
he was in service during the years 1966 and 1967.  Although 
the veteran is not competent to determine the etiology of the 
disorder, he is competent to present lay statements 
describing a noticeable loss of hearing.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that lay 
testimony is competent if limited to matters that the witness 
has actually observed).  In this instance, the veteran's 
personal recollection of long past events is contradicted 
directly by the contemporaneous medical reports in the 
record.  The records of the veteran's service examinations in 
August 1967 and March 1972 contained no evidence of hearing 
loss and at the time of the March 1972 service examination 
the veteran specifically denied having hearing loss.  
Considering the contemporaneous nature of the service and 
reserve records, and the lack of other evidence confirming 
the statements on the veteran's made in the 2005 claim for 
benefits, the Board finds that the evidence shows that the 
veteran did not develop left ear hearing while in-service or 
within one year of discharge.  

Second, the Board finds that the medical evidence 
demonstrates that any loss of hearing manifested following 
service was in no way related to the veteran's exposure to 
loud noises during service.  Even though Dr. Mock's letter 
states that the veteran's loss of hearing was consistent with 
exposure to military gunfire, the Board finds that the 
January 2006 VA examination report has more probative value 
than the November 2005 letter of Dr. Mock.  Examining the 
record, the Board finds no evidence indicating that Dr. Mock 
reviewed the veteran's service medical records in making his 
diagnosis and offering an opinion as to the etiology of the 
veteran's left ear hearing loss.  Dr. Mock's letter does not 
mention the medical reports from August 1967 and March 1972 
that showed no evidence of a hearing disorder and does not 
attempt to explain the reports' results in his conclusion.  

In conducting the VA examination, the examiner had access to 
the veteran's full medical history including the August 1967 
and March 1972 reports.  In his report, the examiner noted 
the findings of the August 1967 and March 1972 reports, 
discussed the nature of the acoustic trauma the veteran 
claims to have suffered, and then concluded that the 
disability was not related to service because noticeable 
hearing loss would have occurred at the time of exposure and 
not years later.  Because the VA examination was based on a 
review of all the veteran's records and includes a rationale 
for the conclusion reached, is more persuasive in its 
conclusions and is more consistent with the evidence in the 
record, the Board finds that the examination report has more 
probative value.  See Prejean v. West,  13 Vet.App. 444, 
448 (2000) (indicating that the Board may determine the 
probative value of medical opinions based on their detail, 
the persuasiveness of their opinions, and the physicians' 
access to the veteran's medical records).  As such, the Board 
finds that the medical evidence indicates that a nexus does 
not exist between the veteran's current left ear hearing loss 
and service. 

Having examined the record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for the loss of hearing in his left ear.  While 
the veteran is clearly of the opinion that his current loss 
of hearing is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that the service 
connection for the veteran's loss of hearing in his left ear 
is not established.


ORDER

Service connection for hearing loss of the left ear is 
denied.



____________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


